UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALMANOSTA BARTHELEMY,
                             Plaintiﬀ,
                                                        OPINION & ORDER
               – against –
                                                        18 Civ. 12236 (ER) (JLC)
COMMISSIONER OF SOCIAL
SECURITY,
                             Defendant.


RAMOS, D.J.:
       Almanosta Barthelemy brings this action pursuant to 42 U.S.C. § 405(g)
challenging the decision of the Commissioner of Social Security denying her application
for supplemental security income. Pending before the Court are the parties’ cross-
motions for judgment on the pleadings, pursuant to Federal Rule of Civil Procedure
12(c). On November 13, 2019, Magistrate Judge James L. Cott issued a Report and
Recommendation (the “R&R”), recommending that the Commissioner’s motion be
granted and Barthelemy’s motion be denied, and notifying the parties that they had 14

days from service of the Report to ﬁle written objections. Doc. 21. On November 25,
2019, Barthelemy submitted her objection to the R&R. Doc. 22.
I.     STANDARD OF REVIEW
       A district court reviewing a magistrate judge’s report and recommendation “may
accept, reject, or modify, in whole or in part, the ﬁndings or recommendations made by
the magistrate judge.” 28 U.S.C. § 635 (b)(1)(C). Parties may raise “speciﬁc,” “written”
objections to the report and recommendation “[w]ithin fourteen days after being served
with a copy.” Id.; see also Fed. R. Civ. P. 72(b)(2). A district court reviews de novo those
portions of the report and recommendation to which timely and speciﬁc objections are
made. 28 U.S.C. § 636 (b)(1)(C); see also United States v. Male Juvenile (95–CR–1074),
121 F.3d 34, 38 (2d Cir. 1997). ge district court may adopt those parts of the report and
recommendation to which no party has timely objected, provided no clear error is
apparent from the face of the record. Lewis v. Zon, 573 F.Supp. 2d 804, 811 (S.D.N.Y.

2008). ge district court will also review the report and recommendation for clear error
where a party’s objections are “merely perfunctory responses” argued in an attempt to
“engage the district court in a rehashing of the same arguments set forth in the original
petition.” Ortiz v. Barkley, 558 F.Supp. 2d 444, 451 (S.D.N.Y. 2008) (citations and
internal quotation marks omitted); see also Genao v. United States, No. 08 Civ. 9313
(RO), 2011 WL 924202, at *1 (S.D.N.Y. Mar. 16, 2011) (“In the event a party’s
objections are conclusory or general, or simply reiterate original arguments, the district
court reviews the [R&R] for clear error.”).
II.    DISCUSSION
       Barthelemy’s objections repeat the same arguments previously made in her
original memorandum in support of her Motion for Judgment on the Pleadings, see
generally, Doc. 14, and, in any event, do not point to any fact that the R&R overlooked or
misconstrued, and no legal conclusion that she argues constitutes error. Indeed,
Barthelemy simply states that she “reaﬃrms” her contentions proﬀered to Judge Cott.
E.g., Doc. 22 at 2, 3, 5. Consequently, the R&R is not subject to de novo review; the
Court instead reviews it for clear error. See Kirk v. Burge, 646 F. Supp. 2d 534, 539

(S.D.N.Y. 2009) (“[T]o the extent that the party makes only conclusory or general
objections, or simply reiterates the original arguments, the Court will review the Report
strictly for clear error.”). ge Court has carefully reviewed Judge Cotts’ thorough and
well-reasoned R&R and ﬁnds no error, clear or otherwise. Accordingly, the Court adopts
the R&R in its entirety. ge Commissioner’s Rule 12(c) motion is GRANTED, and




                                              2
Barthelemy’s is DENIED. ge Clerk of Court is respectfully directed to enter judgment,
terminate the motions, Docs. 13 and 18, and close the case.


It is SO ORDERED.


Dated:   March 31, 2020
         New York, New York

                                                       EDGARDO RAMOS, U.S.D.J.




                                            3
